                      Case 1:21-sw-00159-RMM Document 3 Filed 07/15/21 Page 1 of 2



AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means                        ~ Original                  o Duplicate        Original


                                            UNITED STATES DISTRICT COURT
                                                                                  for the
                                                                        District of Columbia
                   In the Matter of the Search of
               (Briefly describe the property   to be searched
                                                                                     )
                                                                                     )
                                                                                     )      Case No. 21-SW-159
  FOUR DIGITAL DEVICES CURRENTLY                IN THE
                                                                                     )
  POSSESSION OF LAW ENFORCEMENT                 IN
  WASHINGTON, D.C. UNDER RULE 41                                                     )
                                                                                     )

                  WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the                              District of               Columbia
(identifY the person or describe the property   to be searched   and give its location):

  See Attachment A, incorporated herein.




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identifY the person or describe the property to be seized):
  See Attachment B, incorporated herein.




          YOU ARE COMMANDED to execute this warrant on or before                   June 11,2021          (not to exceed 14 days)
      o   in the daytime 6:00 a.m. to 10:00 p.m. ~ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                        Robin M. Meriweather
                                                                                                           (United States Magistrate     Judge)

     o Pursuant to 18 U.S.C. § 3l03a(b), I [md that immediate notification may have an adverse result listed in 18 U.S.c.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     o for __ days (not to exceed 30) 0 until, the facts justifying, the later specific date of

Date and time issued:                      05/28/2021
                                                                                                                    Judge 's signature


City and state:                    Washington, D.C.                                         Robin M. Meriweather, United States Magistrate Judge
                                                                                                                 Printed name and title
                       Case 1:21-sw-00159-RMM Document 3 Filed 07/15/21 Page 2 of 2

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)


                                                                             Return
Case No.:                                                                                 Copy of warrant and inventory left with:
  21-SW-159
Inventory made in the presence of:

Inventory of the property taken and name(s) of any person(s) seized:

  1) Ii,'4",-          \       r'   i  6   (~S           ~S>OC[            "L~c   A
  'De.-v~ ce__  I,
  Dl,,\'\+6c-1 (ee6r~s
   IN,-+k                  \~r1(7__+                      \)CV~CC-~                      ~)S)t{_~4--,

    ~e.~b(~<;                    ~J                  eJ)(~r6LC~Le>\.A._'S                      WeA[c.             reon~eJ
   fr6\{A_                    e-XVlVlA_\~~                                  btZ\A.~C- \

    7/1/142-(




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
